          Case 1:18-cr-00231-NONE-SKO Document 43 Filed 06/16/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18CR231 NONE-SKO
12                                Plaintiff,
                                                         STIPULATION REGARDING CONTINUANCE
13                          v.                           AND EXCLUDABLE TIME PERIODS UNDER
                                                         SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   PEDRO GAVINO, et al.,
15                                Defendants.
16

17          This case is set for a jury trial on July 28, 2020. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California until further notice and

19 allows district judges to continue all criminal matters, excluding time under the Speedy Trial Act with

20 reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s subsequent

21 declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020 continuing this court’s judicial emergency for an additional one-year period and

23 suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with additional findings to support

24 the exclusion in the Judge’s discretion. This and previous General Orders were entered to address

25 public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has

27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00231-NONE-SKO Document 43 Filed 06/16/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the

10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00231-NONE-SKO Document 43 Filed 06/16/20 Page 3 of 4


 1 continuance must be “specifically limited in time”).

 2                                              STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for a jury trial on July 28, 2020.

 6         2.      By this stipulation, defendant now moves to vacate the jury trial and set the matter for a

 7 status conference on September 21, 2020 at 1:00 p.m., under Local Code T4, in order to effectuate a

 8 resolution.

 9         3.      The parties agree and stipulate, and request that the Court find the following:

10                 a)     Counsel for defendants desire additional time to confer with their clients and

11         conduct further investigation.

12                 b)     Counsel for defendants believe that failure to grant the above-requested

13         continuances would deny them the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                 c)     The government does not object to the continuances and agrees to keep the

16         government’s offer open until September 21, 2020.

17                 d)     In addition to the public health concerns cited by General Order 617, and

18         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

19         this case because the defendant does not consent to proceed using videoconferencing or

20         telephone conferencing pursuant to General Order 614.

21                 e)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendants in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of July 28, 2020 to September 21,

26         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code

27         T4) because it results from a continuance granted by the Court at defendants’ request on the basis

28         of the Court’s finding that the ends of justice served by taking such action outweigh the best

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00231-NONE-SKO Document 43 Filed 06/16/20 Page 4 of 4


 1            interest of the public and the defendant in a speedy trial.

 2            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5            IT IS SO STIPULATED.

 6 Dated: June 16, 2020                                         MCGREGOR W. SCOTT
                                                                United States Attorney
 7

 8                                                              /s/ KAREN A. ESCOBAR
                                                                KAREN A. ESCOBAR
 9                                                              Assistant United States Attorney
10 DATED: June 16, 2020.

11
                                                            /s/ Nicholas Reyes
12                                                          NICHOLAS REYES
                                                            Counsel for Defendants
13

14
                                              FINDINGS AND ORDER
15

16 IT IS SO ORDERED.

17
     Dated:        June 16, 2020                                      /s/   Sheila K. Oberto           .
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
      PERIODS UNDER SPEEDY TRIAL ACT
